Citation Nr: 0421366	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  04-20 575	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to separate 10 percent disability evaluations 
for each ear pursuant to the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003), for the veteran's 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The claims file contains a report of a rating decision 
dated February 27, 2003, wherein entitlement to service 
connection for tinnitus with the assignment of a 10 
percent evaluation effective October 29, 2002, was 
granted.  

The current appeal to the Board of Veterans' Appeals 
(Board) arose from a March 19, 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The RO denied entitlement to 
separate 10 percent evaluations for each ear for tinnitus.

The RO construed the representative's March 2003 
correspondence, wherein the claim was made that the 
veteran should receive a separate evaluation of 10 percent 
for tinnitus of each ear, as a claim for increase rather 
than simply as a claim for a separate evaluation for 
tinnitus of each ear.  The RO issued notice in March 2003 
and a Notice of Disagreement was filed in March 2004.  The 
RO issued a Statement of the Case in April 2004 and the 
representative's memorandum dated in May 2004 served as a 
Substantive Appeal.  The appeal was certified to the Board 
in June 2004.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1951 to May 1952.

2.	On July 15, 2004 the Board was notified by the VA 
RO in St. Paul, Minnesota that the veteran died on 
May [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2003).


ORDER

The appeal is dismissed.



___________________________
RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section of 
the decision.  The Board may also choose to remand an issue or issues to 
the local VA office for additional development.   If the Board did this 
in your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand 
is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable 
error with the Board, or a claim to reopen at the local VA office.  None 
of these things is mutually exclusive - you can do all five things at 
the same time if you wish.  However, if you file a Notice of Appeal with 
the Court and a motion with the Board at the same time, this may delay 
your case because of jurisdictional conflicts. If you file a Notice of 
Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United States 
Court of Appeals for Veterans Claims.  If you also want to file a motion 
for reconsideration or a motion to vacate, you will still have time to 
appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, 
it is your responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other matters 
covered by the Court's rules directly from the Court. You can also get 
this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to 
the BVA stating why you believe that the BVA committed an obvious error 
of fact or law in this decision, or stating that new and material 
military service records have been discovered that apply to your appeal. 
If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA 
to vacate any part of this decision by writing a letter to the BVA 
stating why you believe you were denied due process of law during your 
appeal. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also file a 
motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no time limit 
on filing a motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you must file 
your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the 
Board revise this decision if you believe that the decision is based on 
"clear and unmistakable error" (CUE).  Send this motion to the address 
above for the Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it must meet 
specific requirements, and the Board will not review a final decision on 
this basis more than once. You should carefully review the Board's Rules 
of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing 
a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen 
your claim by simply sending them a statement indicating that you want 
to reopen your claim.  However, to be successful in reopening your 
claim, you must submit new and material evidence to that office. See 38 
C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these 
organizations on the Internet at: www.va.gov/vso.  You can also choose 
to be represented by a private attorney or by an "agent." (An agent is a 
person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you with a 
state-by-state listing of persons admitted to practice before the Court 
who have indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a 
fee or accept payment for services they provide before the date BVA 
makes a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then the 
attorney or agent is allowed to charge you a fee for representing you 
before VA in most situations.  An attorney can also charge you for 
representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or 
small business loan.  For more information, read section 5904, title 38, 
United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above for 
the Office of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



